Title: From George Washington to John Hancock, 20 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 20th Feby 1777

Monsieur Fanueil, who sometime ago laid a plan before you for raising and officering a Corps of Frenchmen, waited upon me yesterday. His success, as I expected, has been small in inlisting or rather engaging Canadians, I cannot find that he has met with more than thirty or forty who would be willing to serve with him.
He is now upon another Scheme, that of raising, arming and cloathing a number of Men in the French Islands. To grant a Commission of that kind is without the extent of my powers, and I have therefore desired him to go forward and lay his proposals before Congress. If they appear feasible, they may be adopted, but I would beg leave to observe, that one precaution will be necessary, that is, that the Commissions of Monsr Fanueil and his Officers should depend upon the performance of their Agreement for raising any certain number of Men.

I have often mentioned to you the distress I am every now and then laid under by the Application of French Officers for Commissions in our Service, this evil, if I may call it so, is a growing one, for from what I learn, they are coming in swarms from old France and the Islands. There will therefore be a necessity of providing for them or discountenancing them, to do the first is difficult, and the last disagreeable and perhaps impolitic, if they are Men of Merit. And it is impossible to distinguish those from mere Adventurers, of whom, I am convinced, there are the greatest Number. They seldom bring more than a Commission and passport, which we know may belong to a bad as well as a good Officer.
Their ignorance of our language, and their inability to recruit Men, are unsurmountable Obstacles to their being ingrafted into our continental Battalions, for our Officers, who have raised their Men, and have served thro’ the War, upon pay, that has hitherto not borne their Expences, would be disgusted if Foreigners were put over their heads, and I assure you few or none of these Gentlemen look lower than Feild Officers Commissions. To give them all Brevets, by which they have Rank and draw pay without doing any Service, is saddling the Continent with a vast Expence, and to form them into Corps, would be only establishing Corps of Officers, for as I said before, they cannot possibly raise any Men.
Some general Mode of disposing of them must be adopted, for it is ungenerous to keep them in suspence and at great Charge to themselves. But I am at a loss how to point out this Mode.
Suppose they were told, in general, that no Man could obtain a Commission, except he could raise a Number of Men in proportion to his Rank; This would effectually stop the Mouths of common Applyers, and would leave us at liberty to make provision for Gentlemen of undoubted military Character and Merit, who would be very usefull to us as soon as they acquired our Language.
If you approve of this, or can think of any better Method, be pleased to inform me, as soon as you possibly can, for if I had a decisive answer to give them, it would not only save me much trouble, but much time, which I am now obliged to bestow in hearing their different pretensions to merit, and their expectations thereupon.
I inclose you the papers which Monsr Fanueil originally laid before the Council of Massachusetts, they may be of use, if you enter into a Negotiation with him. I have the honor to be Sir most respectfully Yours

Go: Washington

